DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed 09/06/2022.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 3, 10, 13, 16, and the submission of new claim 20.
Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page ), that Lai does not disclose or suggest "a memory storing a plurality of file archives, each file archive in the plurality of file archives being associated with a file archive identifier, wherein each file archive includes a plurality of compressed files compressed as a set," and "retrieve from the memory, based on the first file archive identifier, a first file archive comprising compressed versions of a plurality of files," as recited in Applicant's amended independent claim 1.
The Examiner respectfully disagrees with Applicant’s assertion because Lai discloses that the end user can request the image files/folders that he/she has the privilege to access. This process is determined and authenticated by the middle tier. Once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.) (see paragraph [0070]).
In response to Applicant’s argument that nothing in Lai, either in the cited portions or elsewhere, discloses a memory storing a plurality of file archives "wherein each file archive includes a plurality of compressed files compressed as a set."
The Examiner respectfully disagrees with Applicant’s argument because Lai discloses a method for providing image data to an end user over a low bit rate internet protocol network, the method comprising: providing an on-demand, interactive, scalable, image data compressor data archiving, transmission and presentation system, as described herein; storing image data in the system; selecting a set of image data to be transmitted to an end user; identifying a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based (see paragraph [0025]).
Lai further discloses “selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data.” (see paragraph [0028]).
In regards to Applicant notes that nothing in Lai, either in the cited portions of elsewhere, discloses identifying a file archive identifier associated with a particular file identifier using an index that is associated with a particular file archive and "identifies files contained in a file archive associated with the file archive identifier."
The Examiner respectfully disagrees with Applicant’s assertion because Lai discloses that the database server searches the database to look for a match of image data files/folders to the request.
Lai further discloses that once logged in on the client side, the end user can request the image files/folders that he/she has the privilege to access. This process is determined and authenticated by the middle tier. Once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired.(paragraph [0070]).
Regarding Applicant’s argument that nothing in Dye discloses or suggests determining a number of files to include in a file archive according to a selected compression algorithm.
The Examiner respectfully disagrees with Applicant’s argument because Dye discloses that - “Some applications such as consumer appliances and embedded DRAM require a ‘fixed’ compression ratio in order to accommodate a fixed size memory environment. Fixed compression ratio allows the software to allocate memory in a known size and also compensates for overflow of data past the physical limit of the memory size.")(see col 39, lines 48-54).
It appears that applicants are interpreting the claims very narrow without considering the teaching of the references used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8, 10 – 12, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by John H. S. Lai (US 2008/0037880; hereinafter Lai).
Regarding claim 1, Lai discloses a system, comprising: 
an application server, including a database identifying, for each file identifier in a plurality of file identifiers, an associated file archive identifier (paragraph [0058]; Lai discloses an "application server ... database"; paragraph (0070] - "identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders"; see, also, Fig. 2, 3), the application server being configured to: 
receive, from a user device, a request for a file, the request for a file including a first file identifier (paragraphs [0062], [0070]; Lai discloses that the end user can request the images files/folders that he/she has the privilege to access. This process is determined and authenticated by the middle tier. Once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired), 
access the database to identify a first file archive identifier associated with the first file identifier in the data (Fig. 3; paragraphs [0062], [0079 – 0080], [0204]; Lai discloses that the database server searches the database to look for a match of image data files/folders to the request), and 
transmit a file retrieval instruction including the first file identifier and the first file archive identifier (paragraph [0079] - "archived into ... folder."; paragraph [0204] - ''The database server searches the database to look for a match of image data files/folders to the request. If found, the corresponding worker thread preferably returns pointer(s) to the thumbnail(s) of the requested file(s)/folder (s) to the application server."); and 
a cloud computing environment (paragraph [0058) - "on-demand, highly scalable and distributive image data compression archiving architecture"; see, also, Fig. 3), including: 
a memory storing a plurality of file archives, each file archive in the plurality of file archives being associated with a file archive identifier, wherein each file archive includes a plurality of compressed files compressed as a set (paragraph [0070) - "identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders"; paragraph [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; paragraph [0213) - "If a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data"; see, also, Fig. 2, 3), and 
a processor (paragraph [0058] - "on-demand, highly scalable and distributive image data compression archiving architecture"; see, also, Fig. 3), configured to: 
receive, from the application server, the file retrieval instruction (paragraph [0080) - "the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; paragraph [0204] - ''The database server searches the database to look for a match of image data files/folders to the request. If found, the corresponding worker thread preferably returns pointer(s) to the thumbnail(s) of the requested file(s)/folder (s) to the application server."),
retrieve from the memory, based on the first file archive identifier, a first file archive comprising compressed versions of a plurality of files (paragraphs [0085], [0203], [0205]; Lai discloses that once a type of request for retrieval of stored image related data files originates from the client side, the middle tier management passes the parsed queries from the client to the database server); 
decompress a portion of a first file archive in the plurality of file archives to retrieve a first file from the first file archive, (paragraphs [0025 - 0026]; Lai discloses “decompressing the compressed image data to provide an image having at least the minimum level of image quality for viewing by the end user”), and 
transmit the first file to at least one of the application server and the user device (paragraphs [0025 - 0026], [0079]; Lai discloses “selecting a set of image data to be transmitted to an end user”) - "archived into ... folder."; para [0062] - "The client can be a dedicated workstation or a portable wireless instrument with input devices such as keyboard, pointing device, touch screen, etc. and output device Such as a video screen."; para [0080) - "the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; para [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; para (0213) - "If a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data").
Regarding claim 2, Lai discloses the system of claim 1, wherein the application server is executed locally on the user device (paragraphs [0058 - 0060], [0062]; Lai discloses that the three-tiered architecture, as illustrated in FIG. 2, comprises a client layer 10, an application server middle tier layer 20 and a database server layer 30. The distinctive components of the three-tiered architecture can be described as follows: [0059] a. Client Tier 10: this is the presentation layer where the application runs on terminals operated by the users).
Regarding claim 3, Lai discloses the system of claim 1, wherein the first file identifier includes an address within the first file archive (paragraphs [0070], [0080]; Lai discloses that once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders).
Regarding claim 4, Lai discloses the system of claim 1, wherein the application server is executed by a server computer that is remote to the user device (fig. 3; paragraphs [0058 - 0060]; Lai discloses that the distinctive components of the three tiered architecture can be described as follows: a. Client Tier 10: this is the presentation layer where the application runs on terminals operated by the USCS. b. Application Server Tier 20: this is the application layer where most of the business logical computation is done and where security access/denial is performed.).
Regarding claim 5, Lai discloses the system of claim 1, wherein the application server is configured to access a uniform resource locator on the cloud computing environment, wherein the uniform resource locator includes the file retrieval instruction (paragraphs [0188], [0197]).
Regarding claim 6, Lai discloses the system of claim 1, wherein the cloud computing environment is configured to decompress the portion of a first file archive by decompressing an entirety of the first file archive (paragraph [0025]; Lai discloses "decompressing the compressed image data to provide an image having at least the minimum level of image quality for viewing by the end user."; paragraph [0079] - “archived into ... folder."; paragraph [0213] - "if a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data"; see, also, Fig. 2).
Regarding claim 7, Lai discloses the system of claim 1, wherein the portion of the first file archive is determined by the first file identifier (paragraph [0079] - "archived into ... folder."; paragraph [0080] - "the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; paragraph [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; see, also, Fig. 2).
Regarding claim 8, Lai discloses the system of claim 1. Furthermore, Lai discloses wherein the cloud computing environment is configured to: 
retrieve a plurality of files from a remote data source, identify a first set of files in the plurality of files, and compress the first set of files into the first file archive using a compression algorithm (paragraphs [0028], [[0058], 0067]; Lai discloses a method for archiving image data for transmission to an end user over a low bit rate internet protocol network, the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system).
Regarding claim 10, Lai discloses a method, comprising: 
receiving, by an application server coupled to a computer network and comprising a first processor executing a first set of instructions within a first memory, from a user device coupled
to the computer network, a request for a file, the request including a file identifier (paragraphs [0062], [0070]; Lai discloses that the end user can request the images files/folders that he/she has the privilege to access. This process is determined and authenticated by the middle tier. Once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired); 
identifying, by the application server within a database coupled to the computer network, a file archive identifier associated in the database with the file identifier using an index that identifies files contained in a file archive associated with the file archive identifier (Fig. 3; paragraphs [0062], [0079 – 0080], [0204 - 0265]; Lai discloses that the database server searches the database to look for a match of image data files/folders to the request); 
transmitting, by the application server through the computer network to a cloud computing server comprising a second processor executing a second set of instructions within a second memory, a file retrieval instruction including the file archive identifier and the file identifier (paragraphs [0058]-[0061]; Lai discloses that the distinctive components of the three tiered architecture can be described as follows: ... b. Application Server Tier 20: this is the application layer where most of the business logical computation is done and where security access/denial is performed. c. Database Server Tier 30: this is the database layer where the application manages persistent data Storage."; para (0079) - “archived into ... folder."; para [0204] - "The database server searches the database to look for a match of image data files/folders to the request. If found, the corresponding worker thread preferably returns pointer(s) to the thumbnail(s) of the requested file(s)/folder (s) to the application server."; see, also, Fig. 2, 3); 
receiving, by the application server from the cloud computing server, a file associated with the file identifier (paragraphs [0062], [0070]; Lai discloses that the end user can request the images files/folders that he/she has the privilege to access. This process is determined and authenticated by the middle tier. Once access privilege is approved, the end user provides the identities of the image files or folders for which access is desired) and decompressed, by the cloud computing server, from a file archive associated with the file archive identifier (paragraph [0025]; Lai discloses "decompressing the compressed image data to provide an image having at least the minimum level of image quality for viewing by the end user."; paragraph [0079] - “archived into ... folder."; paragraph [0213] - "if a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data"; see, also, Fig. 2); and 
transmitting the file to the user device (see, e.g., para [0025] - "transmitting the compressed image data to the end user, and decompressing the compressed image data to provide an image having at least the minimum level of image quality for viewing by the end user."; para [0058] - “on-demand, highly scalable and distributive image data compression archiving architecture"; para [0062] - "The client
can be a dedicated workstation or a portable wireless instrument with input devices such as keyboard, pointing device, touch screen, etc. and output device Such as a video screen."; para [0079] - “archived into ... folder."; para [0080] - “the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; para [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; para [0213] - “If a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data"; see, also, Fig. 2, 3).
Regarding claim 11, Lai discloses the method of claim 10, further comprising the step of transmitting, within the file retrieval instruction, a Uniform Resource Locator (paragraphs [0188], [0197]).
Regarding claim 12, Lai discloses the method of claim 11. Furthermore, Lai discloses the step of including, within the Uniform Resource Locator: 
a first parameter comprising the file archive identifier; and a second parameter comprising the file identifier (see, e.g., Title -“INTERNET PROTOCOL NETWORK"; paragraph [0079] - “archived into ... folder."; paragraph [(0188]-[0197] - "The server continuously monitors incoming messages from local users and over the IP. ... For queries from authorized users, the server parses the requests from the client to determine the course of actions. A list of exemplary action items the server parses may include: a... the name and identities of the image data requested. ... c. specifies if compression is needed. d. type of compression format desired. ... f. Values of parameters such as compression ratio, bit rate information, number of preferred image tiles, number of quality layers in the compression action list requested by the client. ... h. the designated directory within the clients terminal (or device) to which the end result should be forwarded."; see, also, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, and 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over John H. S. Lai (US 2008/0037880; hereinafter Lai) in view of Dye et al (US 7,190,284; hereinafter Dye).
Regarding claim 9, Lai discloses the system of claim 8. Furthermore, Lai discloses wherein the cloud computing environment is configured to identify the first set of files in the plurality of files by: determining a compression ratio of the compression algorithm, wherein the compression ratio is expressed as uncompressed size over compressed size (paragraph [0018]; Lai discloses "compression ratio is defined as the ratio between the file size of original image and the file size of the compressed image."; paragraph (0028) - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: ... identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected"; paragraph [0213) - "If a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data"); determining the first file archive; and identifying the first set of files (see, e.g., paragraph (0028) - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; see, also, Fig. 2). 
Lai does not disclose determining a target size of the first file archive; and identifying the first set of files having a total file size equal to the target size of the first file archive multiplied by the compression ratio. 
However, Dye discloses determining a target size of the first file archive; and identifying the first set of files having a total file size equal to the target size of the first file archive multiplied by the compression ratio (see, e.g., col. 39, Iines 48-54; Dye discloses that "Some applications such as consumer appliances and embedded DRAM require a 'fixed' compression ratio in order to accommodate a fixed size memory environment. Fixed compression ratio allows the software to allocate memory in a known size and also compensates for overflow of data past the physical limit of the memory size."). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Lai with those of Dye in order to accommodate archive file size limitations and to improve retrieval of files by controlling the size of the file archive.
Regarding claim 13, Lai discloses a system (paragraph [0017] - "system"; see, also, Fig. 3), comprising: 
a data source comprising a first memory storing an aggregation of files (paragraph [0028]; Lai discloses a method for archiving image data for transmission to an end user over a low bit rate Internet protocol network);
a cloud computing environment, including a processor, configured to (fig. 3; paragraph [0058]; Lai discloses that on-demand, highly scalable and distributive image data compression archiving architecture): 
retrieve a plurality of files from the data source (paragraphs [0028], [[0058], 0067]; Lai discloses a method for archiving image data for transmission to an end user over a low bit rate internet protocol network, the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system); 
select a compression algorithm from among a plurality of compression algorithms (paragraph [0028]; Lai discloses a method for archiving image data for transmission to an end user ... the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; paragraph [0066] - “compression ratio has been selected by the user"); 
determine, according to the compression algorithm, a file archive; identify a first set of files in the plurality of files (paragraph [0028]; Lai discloses a method for archiving image data for transmission to an end user ... the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; see, also, Fig. 2); compress the first set of files into the file archive using the compression algorithm selected (paragraph [0028] - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected;
compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; paragraph [0066] - "compression ratio has been selected by the user”); generate an index comprising an association of a file identifier for each of the plurality of files with a file archive identifier for the first file archive (paragraph [0204] - “The database server searches the database to look for a match of image data files/folders to the request."; see, also, Fig. 2); and store the file archive as a compressed file in a second memory in the cloud computing environment (paragraph [0028] - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: 
providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; paragraph [0058] - "on-demand, highly scalable and distributive image data compression archiving
architecture"; see, also, Fig. 3).
Lai does not disclose to determine, according to the compression algorithm, a target size of a file archive, the target size comprising a number of files to include in the file archive; identify a first set of files of the target size in the plurality of files. 
However, Dye discloses to determine, according to the compression algorithm, a target size of a file archive, the target size comprising a number of files to include in the file archive; identify a first set of files of the target size in the plurality of files (col 39, lines 48-54 - “Some applications such as consumer appliances and embedded DRAM require a ‘fixed’ compression ratio in order to accommodate a fixed size memory environment. Fixed compression ratio allows the software to allocate memory in a known size and also compensates for overflow of data past the physical limit of the memory size."). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Lai with those of Dye in order to accommodate archive file size limitations and to improve retrieval of files by controlling the size of the file archive.
Regarding claim 14, Lai in view of Dye discloses the system of claim 13. Furthermore, Lai discloses wherein the processor is further configured to select the compression algorithm from among the plurality of compression algorithms by determining a compression ratio of the compression algorithm (see, e.g., para (0028) - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: ... identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected"; para [0213] - “If a compression mode for storage is chosen when archiving the data, the system preferably can compress further the image data").
Regarding claim 15, Lai in view of Dye discloses the system of claim 14. Furthermore, Lai discloses wherein the compression ratio is expressed as uncompressed size over compressed size (see, e.g., para [0018] - “compression ratio is defined as the ratio between the file size of original image and the file size of the compressed image.").
Regarding claim 16, Lai in view of Dye discloses the system of claim 13, further comprising a user device coupled to a computer network (Lai: paragraphs [0062], [0080], [0204]; Lai discloses that "the end user provides the identities of the image files or folders for which access is desired.  "The database server searches the database to look for a match of image data files/folders to the request.") and configured to:  
receive a request for a file in the file archive; and transmit the request to a proxy service running on at least one server coupled to the computer network (paragraphs [0058 – 0060] - "The distinctive components of the three tiered architecture can be described as follows: a. Client Tier 10: this is the presentation layer where the application runs on terminals operated by the USCS. b. Application Server Tier 20: this is the application layer where most of the business logical computation is done and where security access/denial is performed."; paragraph [0062] - "The client can be a dedicated workstation or a portable wireless instrument with input devices such as keyboard, pointing device, touch screen, etc. and output device Such as a video screen."; paragraph [0063] - "firewall."; paragraph [0067] - "remote users"; paragraph [0079] - "archived into ... folder."; paragraph [0080] - "the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; paragraph [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; see, also, Fig. 2, 3). 
Regarding claim 17, Lai in view of Dye discloses the system of claim 16, further comprising the proxy service configured to: 
identify, within the index, the file identifier for the file and the file archive identifier for the file archive; and transmit a file retrieval instruction to the cloud computing environment, the file retrieval instruction including the file identifier and the file archive identifier (Lai: paragraphs [0058 – 0060] - "The distinctive components of the three tiered architecture can be described as follows: a. Client Tier 10: this is the presentation layer where the application runs on terminals operated by the USCS. b. Application Server Tier 20: this is the application layer where most of the business logical computation is done and where security access/denial is performed."; (Lai: paragraph [0062] - "The client can be a dedicated workstation or a portable wireless instrument with input devices such as keyboard, pointing device, touch screen, etc. and output device Such as a video screen."; (Lai: paragraph [0063] - "firewall."; (Lai: paragraph [0067] - "remote users"; paragraph [0079] - "archived into ... folder."; paragraph [0080] - "the end user provides the identities of the image files or folders for which access is desired. These identities can be a combination of the name of the files/folders, serial number of the files/folders, classification of the images files (e.g., ultrasound images, etc. in medical field; or VIS (visible) images from channel 1 of NOAA, etc. in satellite imaging field; etc.)."; (Lai: paragraph [0204] - "The database server searches the database to look for a match of image data files/folders to the request."; see, also, Fig. 2, 3). 
Regarding claim 18, Lai in view of Dye discloses the system of claim 17, further comprising the proxy service configured to: receive the file from the second memory; and transmit the file to the user device (Lai: paragraph [0025] - "transmitting the compressed image data to the end user, and decompressing the compressed image data to provide an image having at least the minimum level of image quality for viewing by the end user."; (Lai: paragraph [0062] - "The client can be a dedicated workstation or a portable wireless instrument with input devices such as keyboard, pointing device, touch screen, etc. and output device Such as a video screen."). 
Regarding claim 19, Lai in view of Dye discloses the system of claim 13, wherein the data source is remote to the cloud computing environment (Lai: paragraph [0028] - "Other embodiments provide a method for archiving image data for transmission to an end user ... the method comprising: providing an on-demand, interactive, scalable, image data compressor, data archiving, transmission and presentation system, as described herein; selecting a set of image data to be archived for subsequent viewing by an end user; identifying a compression ratio to provide a minimum level of image quality to be viewed by the end user for the set of image data selected; compressing the selected set of image data by one of a tree based compression method and a context based, code block encoding compression method on demand; and storing the compressed image data."; paragraph [0058] - "on-demand, highly scalable and distributive image data compression archiving architecture"; (Lai: paragraph [0067] - ''The client layer can include ... image data sources 13, 14, and other remote users 12, remote wireless users 12', remote printers/imagers/scanners 12' connected by an IP network and/or wireless IP network 50 and/or a Local Area Network, LAN and/or Wireless Local Area Network, WLAN, 51."; see, also, Fig. 2, 3).
Regarding claim 20, the method of claim 10, wherein the index comprises a location of each file contained in the file archive, the location comprising a start position and an end position of bytes making up each file (paragraphs [0203 – 0205]; Lai discloses the database server searches the database to look for a match of image data files/folders to the request. If found, the corresponding worker thread preferably returns pointer(s) to the thumbnail(s) of the requested file(s)/folder(s) to the application server ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shekhar et al (US 11,100,044) discloses a browsable data and data retrieval from a data archived image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457